PD-1274-15
                            PD-1274-15                              COURT OF CRIMINAL APPEALS
                                                                                     AUSTIN, TEXAS
                                                                    Transmitted 9/24/2015 5:19:43 PM
                                                                     Accepted 9/30/2015 11:31:49 AM
                                                                                      ABEL ACOSTA
                                      IN THE                                                  CLERK

                        COURT OF CRIMINAL APPEALS

                                   OF TEXAS


ALBERT RAMIREZ,                           §
            Appellant                     §          Eighth Court of Appeals
                                          §          No. 08-11-00298-CR
vs.                                       §          Appeal from the 171st
                                          §          Judicial District Court
                                          §          of El Paso County, Texas
THE STATE OF TEXAS,                       §          TC No. 20090D03210
             Appellee                     §


         MOTION FOR EXTENSION OF OUT OF TIME TO FILE
             PETITION FOR DISCRETIONARY REVIEW


TO THE HONORABLE COURT OF CRIMINAL APPEALS:

      COMES NOW the El Paso County Public Defender's Office, counsel for the

Appellant herein, and files this motion for an extension of 60 days for Appellant to

file his Petition for Discretionary Review. In support of this motion, counsel

would show the Court the following:

                                         I.

      The Appellant was tried by a Jury before the 171ST District Court, the

Honorable Bonnie Rangel presiding, in Cause No. 20090D03210 Styled The State

of Texas v. ALBERT RAMIREZ, and convicted of the offense of Aggravated


       September 30, 2015
                                                                                     1
Sexual Assault of a Child, an Adult Felony. He was subsequently sentenced by the

Court to 99 years TDC, Institutional Division - TDCJ on October 5th, 2011.

                                          II.

      The deadline for filing the Appellant’s Petition for Discretionary Review is

September 25th, 2015.

                                          III.

      Appellant requests a 60-day extension of time to file his Petition for

Discretionary Review herein.

                                          IV.

      This is the Appellant’s first such request for an extension of time.

                                          V.

      Appellant’s request for an extension is bases upon the following facts:

      1. The El Paso County Public Defender’s Office represented Appellant on

         his direct appeal through the 8th Court of Appeals.

      2. The Public Defender’s Office received the 8th Court of Appeals opinion

         dated August 26th, 2015, and sent Appellant a copy of same along with a

         letter outlining his options to pursue appellate relief. In compliance with

         Texas Rule of Appellate Procedure 48.4, a copy of that letter was filed

         with the 8th Court of Appeals.




                                                                                   2
      3. Appellant will retain another attorney to continue the appeal of his

         conviction.

      4. Thus, in order to adequately discharge his responsibilities to Appellant

         herein, the undersigned Counsel respectfully requests a 60-day extension

         of time for Appellant to properly prepare and present Appellant’s Petition

         for Discretionary Review herein.

      WHEREFORE, the undersigned counsel prays that the Court grant this

Motion and extend the deadline for filing the Appellant’s Petition for Discretionary

Review to November 24th, 2015.

                                      Respectfully submitted,

                                      EL PASO COUNTY PUBLIC DEFENDER


                                      BY: /s/NICHOLAS C. VITOLO
                                           NICHOLAS C. VITOLO
                                           First Assistant Public Defender
                                           SBN 24084526
                                           500 E. San Antonio, Room 501
                                           El Paso, TX 79901
                                           (915) 546-8185, FAX 546-8186




                                                                                   3
STATE OF TEXAS    §
                  §
COUNTY OF EL PASO §

      BEFORE ME, the undersigned authority, appeared NICHOLAS C. VITOLO

on the 24th day of September, 2015 and who, being by me duly sworn, did depose

and state on his oath:

             “My name is NICHOLAS C. VITOLO. I am the
             Attorney for Appellant in the above styled and
             numbered document and the above stated facts are true
             and correct and within my personal knowledge.”



                                      /s/NICHOLAS C. VITOLO
                                         NICHOLAS C. VITOLO



      SUBSCRIBED AND SWORN TO BEFORE ME on this the 24th day of

September, 2015.



                                       /s/Margarita S. Martinez
                                          NOTARY PUBLIC
                                          STATE OF TEXAS




                                                                                 4
                       CERTIFICATE OF SERVICE

      I, NICHOLAS C. VITOLO, hereby certify that a true and correct copy of the
foregoing instrument has been hand-delivered to the District Attorney’s Office,
500 E. San Antonio St., Room 201, El Paso, Texas 79901, mailed to the State
Prosecuting Attorney, P.O. Box 12405, Austin, Texas 78711, and mailed to the
Appellant ALBERT RAMIREZ, TDCJ No. 01750283, Alfred Hughes Unit, RT. 2
Box 4400, Gatesville, TX 76597, on this the 24th day of September, 2015.

                                     /s/NICHOLAS C. VITOLO
                                        NICHOLAS C. VITOLO




                                                                              5